Citation Nr: 1418288	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  05-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant served in the United States Army from June 1977 to September 1978, under other than honorable conditions.  The appellant served in the United States Navy on active duty from September 24, 1981 to September 9, 1985.  The appellant immediately re-enlisted for a third period of active duty in the Navy on September 10, 1985, but this period of service with the Navy was served under other than honorable conditions.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2005, the appellant testified at a personal hearing before a Hearing Officer at the RO.  A transcript of this testimony is associated with the claims file.  

In September 2008, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this testimony is also associated with the claims file.

The issue of service connection for tinnitus was remanded back to the RO for additional development of the record in May 2010, July 2012 and October 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is less likely than not due to in-service noise exposure or any other event during his period of service from September 1981 to September 1985.  


CONCLUSION OF LAW

Tinnitus was not incurred in the Veteran's honorable period of service from September 1981 to September 1985.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Having established basic eligibility for VA benefits for the honorable period of service beginning on September 24, 1981 and ending on September 9, 1985, there must be a determination as to whether VA has fulfilled its duty to notify and assist the Veteran with the development of his claim.  See the October 2013 Board decision, pp. 2, and 4-6.  

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With regard to the underlying claim of service connection for tinnitus, the RO sent a pre-adjudicatory letter to the Veteran in August 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service-connection, and the relative duties of VA and the claimant to obtain evidence.  In a March 2006 letter, the RO notified the Veteran of how effective dates and disability ratings are assigned for grants of service connection, in compliance with the holding in Dingess v. Nicholson, 19 Vet App. 473 (2006).  

The Veteran did not respond to the letters, and did not provide any evidence to support his claim.  The RO obtained, to the extent they were available, the Veteran's service treatment records and service personnel records from all three periods of service.  The RO also provided the Veteran with VA examinations to assess the current nature and likely etiology of any tinnitus.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Findings from the November 2012 and May 2013 VA examination reports and the subsequently prepared addendum in November 2013 are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO attempted to obtain additional service records and additional VA treatment records.  Some VA outpatient records were obtained, but the RO was unable to obtain any service treatment records pertaining to the period of service from September 1981 to September 1985.  The Veteran was notified that the service treatment records could not be obtained, in accordance with 38 C.F.R. § 3.159(e) (2013), and was also notified of alternate sources of evidence that could supplement the available records.  See RO letter dated in December 2011 and an August 2013 report of contact.  The supplemental statement of the case issued in January 2012 informed the Veteran that the East Orange VA Medical Center reported there were no treatment records prior to 2003.  While separate notice was not provided to the Veteran concerning the inability to obtain these records, such is not prejudicial as the Veteran could not recall when he started receiving treatment at VA and as he did not thereafter respond with any pertinent information concerning VA treatment. 

In September 2008, the Veteran testified at a travel Board hearing before the undersigned.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The RO substantially complied with the Board's remand directives, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Finally, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Thus, the Board may proceed without prejudice.  

III.  Service Connection -Tinnitus

The Veteran seeks service connection for tinnitus.  

At his personal hearing before the undersigned in September 2008, the Veteran testified that he was exposed to flight deck noise from aircraft and from working in the boiler room, which included welding, aboard the USS Midway during his second period of service in the United States Navy.  The Veteran testified that he was exposed to loud noises every day during service in the Navy. 

The available service treatment records (STRs) of record are negative for complaints related to tinnitus or findings thereof.  The Veteran's Report of Medical Examination at discharge in 1988 shows all systems normal.  

A VA audiology examination in October 2004 indicates that the Veteran had noise exposure in the Navy, complained of tinnitus by history and had difficulty hearing.  The Veteran reported the onset of tinnitus as "present over the last 1-2 years."  The examiner indicated that an ear examination was normal and opined that the Veteran's tinnitus and sensorineural hearing loss were at least as likely as not due to his military service.  The examiner provided no rationale for his opinion.  

At his Board hearing in September 2008, the Veteran testified that his only treatment was at the VAMC in East Orange.  He could not recall when he started treatment at that facility.  The Veteran testified that he first began to notice tinnitus about six months after his last tour of duty.  Finally, the Veteran testified that he noticed that he had trouble hearing people around him while he was still in service.  

Pursuant to the May 2010 Board remand directives, the RO obtained VA outpatient treatment records from July 10, 2003 through October 13, 2004.  The VAMC's October 2011 cover letter associated with these treatment records specifically indicates that there was no record in the current system of treatment dated January 1, 1988 through July 9, 2003, and that included a complete search of the active files as well as archived listings.  Again, the Veteran was notified of this in the January 2012 Supplemental Statement of the Case.  

A VA examiner in November 2012 noted a review of the claims file.  The Veteran did not report a complaint of tinnitus on examination, even though it was reported by history in 2004.  The Veteran reported that he had never sought medical intervention for his symptoms.  

A November 2013 VA addendum to the November 2012 examination report indicates that the examiner reviewed the claims file and indicated that an in-person examination of the Veteran was not necessary because the existing medical evidence provided sufficient information on which to prepare the opinion, and that such an examination would likely produce no additional relevant evidence.  The examiner checked the box corresponding to the following:  "The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness..."  However, this is clearly an inadvertent error because the remainder of the opinion provides a rationale for why the tinnitus is less likely related to in-service noise exposure.  Specifically, the examiner opined in November 2013 that the Veteran's tinnitus is considered less likely related to in-service noise exposure noting that additional pure tone findings dated in September 1981 appeared to be within normal limits and the Veteran's reports of tinnitus in October 2004 was several years post-discharge.  

Further, the examiner confirmed this opinion in another addendum prepared in December 2013.  Specifically, the December 2013 opinion indicates that the Veteran's tinnitus is likely a symptom associated with hearing loss and hearing loss is considered less likely as not related to in-service noise exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999);  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Regarding continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

In this case, the criteria for establishing service connection for tinnitus are not met.  

The Veteran reported that he noticed tinnitus after his last tour and not during his period of service from 1981 to 1985.  During a VA examination when questioned about onset, he reported that tinnitus was present over the past year or two.  

Furthermore, the opinion of the 2004 VA examiner linking the Veteran's tinnitus to service is not probative, because the examiner did not provide any rationale whatsoever for his opinion.   
While the Veteran is competent to report symptoms, and when they began, he is not competent to provide an etiological opinion for tinnitus as this is beyond the ability of a lay person to observe.  The most probative evidence is from the November 2012 examiner and the supplemental addenda provided in November 2013 and December 2013.  A Doctor of Audiology conducted an examination, reviewed the history including audiological testing in service, and provided an opinion supported by a rationale.  Based on the examiner's medical training, the November 2012 opinion with November 2013 and December 2013 addenda are competent and are entitled to probative weight.  

Moreover, according to the December 2013 addendum to the November 2012 examination report, the VA examiner specifically opined that the Veteran's tinnitus was more likely than not related to the Veteran's hearing loss; and, significantly, service connection for hearing loss was denied in the October 2013 Board decision.  Thus, this claim is not denied solely on the basis of the absence of evidence (no tinnitus noted in service); but, rather, the probative evidence also indicates that the Veteran's tinnitus is more likely associated with the hearing loss and hearing loss is not service-connected.  This is consistent with the Veteran's report that tinnitus had its onset after the period of service which ended in 1985.  

For the foregoing reasons, the preponderance of the evidence is against the claim and service connection for tinnitus is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


